Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:   The primary reason for allowance of claims 1-11 is the inclusion of the limitations of an ink jet printing system that includes a second alignment mark disposed in the testing section along a second direction perpendicular to the first direction; a first identification member proximate to the ink jet head, the first identification member identifying the first alignment mark and the second alignment mark; a second identification member proximate to the gantry, the second identification member identifying discharging points of the chemical liquid in the testing section; and a control member for correcting discharging points of the chemical liquid discharged from the ink jet head onto the substrate in the printing section based on a result that the second identification member identifies the discharging points of the chemical liquid in the testing section, wherein the testing section is arranged in parallel with the printing section along the first direction. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowance of claims 12-18 is the inclusion of the limitations of an ink jet printing system that includes a second alignment mark disposed in the testing section along a second direction perpendicular to the first direction; a first identification member proximate to the ink jet head, the first identification member identifying the first alignment mark and the second alignment mark; a second identification member proximate to the gantry, the second identification member identifying discharging points of the chemical liquid in the testing 
The primary reason for allowance of claims 19-20 is the inclusion of the limitations of an ink jet printing system that includes two second alignment marks disposed in the testing section along a second direction perpendicular to the first direction; two first identification members proximate to the ink jet head, the two first identification members identifying the two first alignment marks and the two second alignment marks; a second identification member proximate to the gantry, the second identification member identifying discharging points of the chemical liquid in the testing section; and a control member controlling a setting of a position of the first identification members for identifying the first alignment marks and the second alignment marks, a setting of a position of the ink jet head based on identifications of the first alignment marks and the second alignment marks, and a setting of a position of the second identification member for identifying the discharging points of the chemical liquid, wherein the control member corrects discharging points of the chemical liquid discharged from the ink jet head onto the substrate in the printing section based on a result that the second identification member identifies the discharging points of the chemical liquid in the testing section, wherein the testing section is arranged in parallel with the printing section along the first direction, and wherein the gantry 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spence (US 20140125749) disclose a marking station maintenance apparatus having a cart frame moveable along a rail support track for passing a marking station.  The marking station marks the substrate media sheet.  A marking station cleaner is disposed on the cart 
frame to clean a marking element of the marking station as the cart frame passes the marking station.  Donzhue et al. (US 2013/0222448) disclose a carriage printer having a printhead with a printhead face having an array of marking elements; a carriage for moving the printhead back and forth across a printing region; a media advance system for advancing recording medium into the printing region; and a sensor for detecting whether a portion of the recording medium is positioned.  Mizes et al. (US 2010/0245455) disclose a test pattern having a plurality of marks arrayed across the image receiving surface in a cross-process direction with each mark in the plurality being formed by a different nozzle of a print head.  The cross-process direction positions of each mark in the plurality of marks are then detected; and the detected cross-process direction positions are correlated to a print head. Anderson et al. (US 5627571) disclose an ink jet printer having a maintenance system, a full width array printhead, movable carriage with a droplet sensor and a nozzle recovery device.  As the carriage moves along the length of the printhead, each nozzle checked, one at a time, by the droplet sensor for the presence or 
absence of an ejected droplet and if the droplet has the correct directionality.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853